DETAILED ACTION
Response to Election/Restriction
This communication is responsive to the provisional election made without traverse on 10/21/2022 to prosecute the invention of Group I, including claims 1-17. Other Group, including claims 18-20 is withdrawn from further consideration, as being drawn to a non-elected invention. A complete reply to a future final office action must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed limitations of “the feedback control system comprising: an open loop gain estimator … an adaptive filter … a combination unit … a feedback change estimator … an adaptive filter” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GUO (U. S. Pat. App. Pub. No. – 2010/0202641).
	Regarding claim 1, GUO discloses a hearing aid (Fig. 3) configured to be worn by a user, the hearing aid comprising a forward path comprising: an input transducer (12) configured to convert sound in an environment of the user to an electric input signal representing said sound; a processor (14) for processing said electric input signal (X) or a signal derived therefrom and for providing a processed signal; an output transducer (16) for converting said processed signal to stimuli perceivable by the user as sound; the forward path providing a forward path transfer function F(k,n), where k and n are frequency and time indices, (10, [0027, 0028, 0030]) respectively; and a feedback control system (14, 18-20 and 30) for handling external feedback from the output transducer to the input transducer, the feedback control system comprising: an open loop gain estimator (30, [0030, 0033]) for providing an instant open loop gain estimate; an adaptive filter (18, 20) comprising an adaptive algorithm configured to provide a current estimate of a feedback path transfer function, and a variable filter configured to provide an estimate of the current feedback signal from the output transducer to the input transducer based on said current estimate of the feedback path transfer function and the processed signal; a combination unit (19) configured to subtract said current estimate of the feedback signal from said electric input signal; or a processed version thereof, and to provide a feedback corrected signal, termed the error signal;  a feedback change estimator ([0033-0036]) configured to provide an instant estimate of the feedback path transfer function in dependence of said forward path transfer function F(k,n), said instant open loop gain estimate, and optionally said current estimate of the feedback path transfer function; and an adaptive filter controller ([0035]) for providing an update transfer function estimate for said adaptive filter in dependence of said instant estimate of the feedback path transfer function, wherein the hearing aid is configured to provide that the update transfer function estimate is used in the adaptive filter to update, e.g. override, the current estimate of the feedback path transfer function (Figs. 1-3) as claimed.
	Regarding claims 5-6, GUO further discloses the hearing aid, wherein the adaptive algorithm comprises an LMS, or an NLMS algorithm and said adaptive algorithm comprises an NLMS algorithm, and wherein a residual feedback path transfer function is estimated by the NLMS algorithm, the estimate of the residual feedback path transfer function is defined as the difference between the estimate of the feedback path transfer function after a sudden change of the feedback path and the estimate of the feedback path transfer function before the sudden change occurred, the latter being given by the current estimate of the feedback path transfer function provided by the adaptive algorithm ([0032]).
	Regarding claim 7, GUO further discloses the hearing aid, comprising one or more analysis filter banks allowing one or more signals of the hearing aid to be processed in a time-frequency domain ([0032-0033]).
	Regarding claim 8, GUO further discloses the hearing aid, comprising a feedback instability detector (18, 20) for monitoring the fulfilment of the feedback path instability criterion.
	Regarding claim 10, GUO further discloses the hearing aid, wherein the hearing aid is constituted by or comprising an air-conduction type hearing aid, a bone-conduction type hearing aid, or a combination thereof ([0001]).
	Method claims 11-17 are similar to claims 1, 5-8 and 10 except for being couched in method terminology; such methods would be inherent when the structure is shown in the references.
Allowable Subject Matter
Claims 2-4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a PTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUHAN NI/Primary Examiner, Art Unit 2651